5:20-cv-03045-JD-KDW            Date Filed 07/26/21      Entry Number 69         Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA

  Bennie Ramone Jackson,                          )         C/A No. 5:20-cv-03045-JD-KDW
                                                  )
                                                  )
                  Plaintiff,                      )
                                                  )
   v.                                             )                       ORDER
                                                  )
  South Carolina Department of                    )
  Corrections; Bryan P Stirling, Director;        )
  Terrie Wallace, Warden; and Henry               )
  McMaster, Governor,                             )
                                                  )
                  Defendants.                     )
                                                  )

        Plaintiff, proceeding pro se and in forma pauperis, brought this action alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983. On May 21, 2021,

Defendant McMaster filed a Motion for Summary Judgment, ECF No. 59, and on June 11,

2021, Defendants South Carolina Department of Corrections; Bryan Sterling, Director; and

Terrie Wallace, Warden filed a separate Motion for Summary Judgment, ECF No. 65. Because

Plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528

F.2d 309 (4th Cir. 1975), advising him of the importance of such motions and of the need for

him to file adequate responses. ECF No. 66. Plaintiff was specifically advised that if he failed

to respond adequately, the Defendants’ motions may be granted, thereby ending this case

against him. See id. However, notwithstanding the specific warning and instructions set forth

in the court’s Roseboro order, Plaintiff has failed to respond to Defendants’ Motions for

Summary Judgment. Based on the foregoing, Plaintiff is directed to advise the court whether

he wishes to continue with this case and to file a response to Defendants’ Motion by August

23, 2021. Plaintiff is further advised that if he fails to respond, this action will be recommended
5:20-cv-03045-JD-KDW           Date Filed 07/26/21     Entry Number 69      Page 2 of 2




for dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70

(4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.




July 26, 2021                                        Kaymani D. West
Florence, South Carolina                             United States Magistrate Judge
